DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0299817).
With regard to claim 1, Park teaches, in Fig 2, a thin film transistor substrate, comprising: a semiconductor layer (151); and source and drain electrodes (171, 175) comprising a metal layer (171q, 175q) and a barrier layer (171p, 175p), the barrier layer interposed between the metal layer and the semiconductor layer and comprising a metal oxide ([0065]), wherein the source and drain electrodes further comprise a capping layer (171r, 175r) comprising a metal oxide ([0065]), the capping layer disposed on the metal layer; each of the capping layer and the barrier layer comprises one of a bare zinc oxide (ZnO) layer, a gallium-zinc oxide (GZO) layer, an aluminum-zinc oxide (AZO) layer, and an indium-zinc oxide (IZO) layer ([0067]-[0072]); when the capping layer comprises the gallium-zinc oxide (GZO) layer, the gallium-zinc oxide (GZO) layer comprises zinc oxide (ZnO) between 70 weight % and 85 weight % and gallium (Ga) between 15 weight % and 30 weight %, when the capping layer comprises the aluminum-zinc oxide (AZO) layer, the aluminum-zinc oxide (AZO) layer comprises zinc oxide (ZnO) between 70 weight % and 85 weight % and aluminum (Al) between 15 weight % and 30 weight %, and when the capping layer comprises the indium-zinc oxide (IZO) layer, the indium-zinc oxide (IZO) layer comprises zinc oxide (ZnO) between 70 weight % and 85 weight % and indium (In) between 15 weight % and 30 weight % ([0075]).
Park does not explicitly teach that the barrier layer has a crystal size in a c-axis direction between 67 Å and 144 Å.  Nonetheless, the skilled artisan would know too that crystal size would impact the barrier properties of the layer.
The specific claimed crystal size, absent any criticality, is only considered to be the “optimum” crystal size disclosed by Park ([0071]) that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired barrier properties, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the crystal size in a c-axis direction of between 67 Å and 144 Å is used, as already suggested by Park.
Since the applicant has not established the criticality (see next paragraph) of the crystal size stated and since these crystal sizes are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Park.
Please note that the specification contains no disclosure of either the critical nature of the claimed crystal size or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Park does not explicitly teach that the capping layer has a crystal size in a c-axis direction between 67 Å and 144 Å.  Nonetheless, the skilled artisan would know too that crystal size would impact the barrier properties of the layer.
The specific claimed crystal size, absent any criticality, is only considered to be the “optimum” crystal size disclosed by Park ([0071]) that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired barrier properties, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the crystal size in a c-axis direction of between 67 Å and 144 Å is used, as already suggested by Park.
Since the applicant has not established the criticality (see next paragraph) of the crystal size stated and since these crystal sizes are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Park.
Please note that the specification contains no disclosure of either the critical nature of the claimed crystal size or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 5, Park teaches, in Fig 2, that when the barrier layer comprises the gallium-zinc oxide (GZO) layer, the gallium-zinc oxide (GZO) layer comprises zinc oxide (ZnO) between 77.2 weight % and 94.4 weight % and gallium (Ga) between 5.6 weight % and 22.8 weight %, when the barrier layer comprises the aluminum-zinc oxide (AZO) layer, the aluminum-zinc oxide (AZO) layer comprises zinc oxide (ZnO) between 50 mol % and 97.5 mol % and aluminum (Al) between 2.5 mol % and 50 mol %, and when the barrier layer comprises the indium-zinc oxide (IZO) layer, the indium-zinc oxide (IZO) layer comprises zinc oxide (ZnO) between 10 weight % and 97.5 weight % and indium (In) between 2.5 weight % and 90 weight % ([0068]).
With regard to claim 6, Park teaches, in Fig 2, that when the barrier layer comprises the indium-zinc oxide (IZO) layer, the indium-zinc oxide (IZO) layer comprises zinc oxide (ZnO) between 60 weight % and 80 weight % and indium (In) between 20 weight % and 40 weight % ([0070]).
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
The Applicants argue:
The Examiner relies on paragraphs [0068] and [0070] of Park to teach the composition percentages of indium-zinc oxide (IZO) barrier layers 171p, 173p, and 175p. However, it is noted that these paragraphs disclose an individual component percentage for indium oxide (In203), while the claimed invention recites individual component percentages for zinc oxide (ZnO) and indium (In). 

The Examiner relies on paragraph [0075] of Park to teach the composition percentages of indium-zinc oxide (IZO) capping layers 171 r, 173r, and 175r. However, it is noted that this paragraph discloses an individual component percentage for indium oxide (In203), while the claimed invention recites individual component percentages for zinc oxide (ZnO) and indium (In).

The Examiner responds:
As would be abundantly apparent to the ordinary artisan, converting these relative concentrations is a simple matter of stoichiometry that would instantly show that the ranges specified overlap.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829